Appeal by the defendant from an order of the Supreme Court, Queens County (Rotker, J.), dated February 23, 2005, which denied his motion for resentencing pursuant to the Drug Law Reform Act of 2004 (L 2004, ch 738) on his conviction of criminal sale of a controlled substance in the third degree, which sentence was originally imposed, upon his plea of guilty, on November 14, 2001.
Ordered that the order is affirmed.
The defendant’s contention that the resentencing provisions of the Drug Law Reform Act of 2004 (L 2004, ch 738, §§ 1-41) violate his right to equal protection of the laws (NY Const, art I, § 11; US Const, 14th Amend) and that he was subject to cruel and unusual punishment by the application of those provisions is unpreserved for appellate review (see People v Duke, 40 AD3d 872 [2007]), and we decline to reach it in the exercise of our interest of justice jurisdiction (see CPL 470.15 [6] [a]; People v Baumann & Sons Buses, Inc., 6 NY3d 404, 408 [2006]; People v Felix, 58 NY2d 156, 161 [1983]).
The defendant’s contentions with respect to the Drug Law Reform Act of 2005 (L 2005, ch 643, § 1) are not properly before this Court. Spolzino, J.P, Fisher, Garni and Dickerson, JJ., concur.